Adams, J.,
dissenting. — The petition in this case does not very clearly set forth the facts, but upon examination they will be found to be as follows: The plaintiff’s lots are situated upon the corner of Fourth street and Eleventh avenue, in the city of Clinton. In 1873, the grade of Fourth street was raised and the grade of Eleventh avenue was already so high that surface water would have accumulated upon the plaintiff’s lots but for a culvert across Eleventh avenue, which was provided by the city for the purpose of drainage. The culvert it appears answered its purpose until the fall of 1874, when it was obstructed by a water company. The city did not reopen it, nor does it appear that any damage occurred by reason of its being closed until the spring of 1875, nor again after that until the spring of 1876. The only damage complained of is set forth in the petition in these words: “That in consequence of the negligence and want of ordinary skill of the defendant the *613plaintiff herein has been injured from water being dammed up at divers times since the fall of 1874, and from the combined effects of these acts heretofore stated in the sum of $500, as follows, in the spring months of 1875 and 1876: 1. Damage to cellar cement, $70.00. 2. Damage to fruit and provisions in cellar, $20.00. 3. Damage to foundation to house, $50.00. 4. Damage to health and family convenience, $360.”
The city had of course the right to raise the grade of its streets even though it left the plaintiff’s lots below grade. It had authority to permit the water company to lay its water pipes, and it did not become liable, as the majority opinion very properly holds, for the obstruction of the culvert by the water company. If it became liable at all, it was for not re-opening the culvert after the,water company obstructed it. The majority of the court hold that the petition shows that the city did thus become liable. In this view I am unable to concur. Not only has no decided case gone thus far so far as I have seen, but the general current of authority is quite the other way.
In Dillon on Municipal Corporations, section 798, the learned author, after speaking of municipal liability in respect to natural streams, says: “'As to surface water quite different principles apply. This the law very largely regards (as Lord Tenterden phrased it), as a common enemy which every proprietor may fight or get rid of as best he can.”
In Flagg v. City of Worcester, 13 Gray, 602, the plaintiff was injured by surface water accumulating upon the street, and flowing upon his premises. The question raised was as to whether the city was under obligation to provide drainage to protect the plaintiff’s premises. It was held that no such obligation existed. The court said: “As the defendants have done nothing except causing by the construction of public highways the diversion of the course of mere surface water, and as the plaintiff has the means and the right, by protecting his own estate by any necessary or convenient work or structure upon it of avoiding the damage complained of; and for so much of such damage as is incident to the establishment and maintenance of the way has, or might have received full compensation in the manner provided by law upon its loca*614tion, it is obvious that for the causes set forth in this count no action can be maintained against them.” In Hoyt v. City of Hudson, 27 Wis., 656, the plaintiff was injured by reason of the raising of the grade of a street, whereby surface water was caused to flow upon his premises. It was held that he could not recover. The court said: “The universal understanding and practice is that the owners of lots may fill them up, or change their natural surface to suit their own tastes or convenience, and so as to obstruct or repel the surface water coming from the lots of others without liability for injury, and that the public authorities have the same rights and privileges in regard to streets, squares, and other public grounds.” See, also, Inter v. City of Springfield, 55 Mo., 119; Mills v. City of Brooklyn, 32 N. Y., 489.
But it is said that the case of Cotes & Patchin v. The City of Davenport has established a different doctrine for this State. To some extent this is true. In that case it was held that where a city raises the grade of a street it should provide temporary drainage for surface water if necessary for the protection of lots which are thrown below grade. From this it is argued that if the city should provide temporary drainage it should maintain the drainage for a reasonable time thereafter. Conceding this to be the correct doctrine, the time should be only such as would afford a reasonable opportunity to a person of ordinary diligence to bring the lots to grade. Now what does the petition show in this case? The grade of the streets was raised in 1873. The injury complained of occurred in part in the spring of 1876. It does not appear what part, and so for the purpose of this decision we may consider the whole as occurring at that time. In not reopening the culvert so as to afford drainage for the surface water accumulating in the spring of 1876, three years or thereabout after the grade of the streets was raised, lam not prepared to say as a matter of law that the city was prima facie negligent. I think that the demurrer to the petition was properly sustained, and that the judgment of the court below should be affirmed.